Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3-21 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a closed-loop system, primarily, having … an electrical machine having a housing and …; an inverter circuitry configured to provide power to the electrical machine; a sensor located within the housing and configured to measure a characteristic of the electrical machine and output a first signal indicating the measured characteristic; … a filter circuit configured to: receive the first signal from the sensor; remove noise from the first signal; output a second signal indicating the measured characteristic; … processing circuitry configured to: receive the second signal; adjust closed-loop operation of the inverter circuitry based on the measured characteristic.
For claim 9, the prior art does not disclose or suggest a method, primarily, having: …  receiving, by an inverter circuitry, electrical energy …; converting, by the inverter circuitry, the received electrical energy into three-phase alternating-current (AC) power; outputting, by the inverter circuitry, the three-phase power to an electrical machine, wherein the output three-phase power comprises a noise component; sensing, by a sensor, one or more characteristics of the electrical machine; outputting, by the sensor, a feedback signal, wherein the feedback signal comprises: an indication of the one or more characteristics of the electrical machine, and the noise component, wherein the sensor receives the noise component from the electrical machine; receiving, by a filter circuit, the feedback signal from the sensor; removing, by the filter circuit, the noise component from the feedback signal and outputting a filtered feedback signal comprising the indication of the one or more characteristics of the electrical machine; 3Application Number 17/342,386 Response to Office Action mailed June 08, 2022 receiving, by the inverter circuitry, a control signal based on the filtered feedback signal from the filter circuit and the indication of the one or more characteristics of the electrical machine; … adjusting, by the inverter circuitry, the output of the three-phase power to the electrical machine based on the control signal.
For claim 16, the prior art does not disclose or suggest an apparatus, primarily, having: …  an electrical machine configured to receive alternating current (AC) power … and drive a mechanical load; … a filter circuit configured to: receive a feedback signal from a sensor, wherein the feedback signal comprises a feedback information component and a noise component; remove the noise component from the feedback signal; and output the feedback signal comprising the feedback information component to the AC power source, wherein the filter circuit is located within a housing of the electrical machine and wherein the feedback information component includes an indication of one or more characteristics of the electrical machine, … wherein the AC power source is configured to adjust the AC power to the electrical machine based on the indication of the one or more characteristics of the electrical machine.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838